Citation Nr: 1615417	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  12-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to October 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was previously before the Board in October 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful motion, swelling, and effusion with full limitation of extension and flexion functionally limited to at most 115 degrees; there are X-ray findings of arthritis of one major joint group.

2.  The Veteran does not have diastolic blood pressure that is predominantly 110 or more or systolic blood pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2015).

2.  The criteria for a rating in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in February 2009, prior to the adverse determination from which this appeal originates.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in March 2009, March 2012, and June 2015.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Knee

The Veteran's right knee disability is assigned a 10 percent rating under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). 

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating. Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 (cartilage, semilunar, dislocated, with frequent episodes of locking pain and effusion into the joint), Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a March 2009 VA examination, the Veteran reported instability, giving away, stiffness, pain, weakness, incoordination, decreased joint motion, warmth, tenderness, and weekly flare-ups.  Physical evaluation revealed right knee crepitus with grinding, no instability, no patellar abnormality, and no meniscus abnormality.  Range of motion testing revealed flexion to 135 degrees and normal extension.  Following repetitive motion testing, there was no objective evidence of pain and no additional limitations.  There was no joint ankylosis.  The examination report included X-ray findings of severe right knee degenerative joint disease.  

In a January 2009 statement, the Veteran indicated that it was difficulty to stand or walk for long periods of time.  He further stated that the right knee, all the way down to his ankle, was constantly swollen and painful limiting his physical activities. 

A March 2011 VA orthopedic surgery consult note indicated the Veteran was not having any mechanical catching or locking episodes, just crepitus and a lot of pain with weight-bearing activities.  The Veteran was status post right knee meniscal repair and anterior cruciate ligament (ACL) reconstruction.  The examiner noted the right lower leg swelling associated with right knee swelling which the Veteran treated by wearing a compression sock.

In a March 2012 VA examination, the Veteran reported increased popping, clicking, and pain with weather changes.  He also reported limitation with weight bearing and intermittent pain.  He reported flare-ups with weather changes, prolonged walking and standing, all improved by rest and ice.  Range of motion testing of the right knee revealed flexion to 125 degrees with pain and extension to 0 degrees.  There was no change in range of motion after repetitive motion testing.  The examiner noted pain on movement as the reason for functional loss.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  It was noted the Veteran had a meniscus cartilage condition with a meniscal tear on the right.  The Veteran reported occasional use of an ace bandage.  There was no degenerative or traumatic arthritis documented for the right knee.  The examiner noted review of a January 2011 X-ray showed osteoarthritis on physical evaluation crepitus of right knee on range of motion.  Regarding functional impairment, the examiner noted the Veteran needs frequent breaks due to pain and light duty for 3 months.  

In a June 2015 VA examination, the Veteran reported flare-ups due to overuse, changes in weather, walking on uneven surfaces, and climbing stairs.  He reported functional loss as missing work due to knee pain.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees.  The examiner noted that pain on examination did not result in or cause functional loss.  There was pain with flexion and localized tenderness or pain on palpation of the joint in the anterior knee.  After repetitive motion testing, flexion was to 115 degrees and extension was unchanged.  The examiner noted that pain limited the Veteran's functional ability with repeated use over time.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted there was less movement than normal due to interference with standing.  There was no ankylosis on examination.  There was no history of recurrent subluxation or lateral instability.  The examiner noted a history of recurrent effusion on the right knee, noting the Veteran reported occasional swelling on the right anterior knee.  Joint stability testing was normal with testing of anterior instability, posterior instability, medial instability, and lateral instability.  The examiner noted the Veteran had a meniscal tear on the right side with frequent episodes of joint pain and joint effusion.  The Veteran denied use of any assistive devices.  Regarding functional impact, the Veteran reported occasionally missing work due to right knee pain.

A July 2015 private X-ray showed no radiographic evidence of an effusion or soft tissue abnormality.

In an August 2015 private treatment note, the physician noted the Veteran was unable to stand for long periods of time due to right knee pain, chronic back pain, and shoulder pain.  It was noted that he should not be doing significant walking.

Based on a review of the relevant medical history and demonstrated symptomatology in this case, the Board finds that such resulting functional impairment is consistent with the criteria under Diagnostic Code 5258, which contemplates cartilage, semilunar, dislocated, with frequent episodes of locking pain and effusion into the joint.  Initially, the Board notes that the Veteran's right knee disability contains the element of surgical residuals of right knee meniscal repair and anterior cruciate ligament (ACL) reconstruction.  In addition, the Veteran has consistently complained of pain and the objective findings reveal sufficient objective and symptoms of pain, recurrent effusion, and occasional swelling.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted for the entire period on appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a proper diagnostic code "completely dependent upon the facts of a particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (a change in a diagnostic code by a VA adjudicator should be specifically explained).  The Board's change in diagnostic code pertaining to the evaluation of the Veteran's service-connected right knee disability more appropriately captures the nature of his disability to include pain and post-surgical residuals.

The Board finds that the increased rating of 20 percent under Diagnostic Code 5258 replaces the prior 10 percent established under Diagnostic Code 5260, based on the symptoms associated with the knee disorder.  The Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5260, as such a separate rating would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Common to both rating criteria is the cardinal symptom of pain associated with the Veteran's actual knee disorder.  Diagnostic Code 5260 incorporates the symptom of pain through application of 38 C.F.R. § 4.40.  Accordingly, as both diagnostic codes rely on pain as a relevant symptoms in determining the proper rating, the Veteran can receive a rating under one or the other diagnostic code, but not both. 

In regard to the remaining diagnostic codes pertaining to the knee, the Board notes that application of Diagnostic Codes 5010 and 5260 would not result in increased evaluations for the right knee disability; therefore there use is not more favorable to the Veteran.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  That remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, cracking, swelling, and flare-ups those symptoms are not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under a diagnostic code based on limitation of motion, much less the next higher, 20 percent rating under Diagnostic Codes 5010, 5003.

A higher rating is not warranted based on any limitation of motion.  There is no evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a 20 percent rating under Diagnostic Code 5260.  In fact, while the Veteran reported popping and clicking noises, his right knee flexion was limited to, at worst, 115 degrees after repetitive motion testing on VA examination in June 2015.  The Board finds that a higher rating is not warranted under Diagnostic Code 5260 for limitation of motion of flexion.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 20 percent rating under Diagnostic Code 5258 adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected knee disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2015).  While the examiner noted that pain began prior to the end of range of motion, the Veteran still retained range of motion on repetitive motion testing which is the most persuasive measure of remaining functional capacity of the knee.  

The evidence does not show that any separate compensable rating could be assigned for limitation of extension as extension was to 0 degrees without pain.  Limitation of extension to 10 degrees that would warrant a compensable rating is not shown, even with consideration of pain on motion and other factors.

The evidence also does not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2015).  There is no evidence of recurrent subluxation or lateral instability.  In this regard, there was no instability on VA examination in March 2009, March 2012, and June 2015.  The Board notes that the Veteran reported instability and use of an ace bandage.  However, a review of the findings of instability testing showed no objective evidence of instability.  There is no evidence of additional symptomology to warrant a separate rating under another diagnostic code associated with the knee, such as Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).  

The Board also notes the RO awarded a separate rating for the scar on the Veteran's right knee in an August 2015 rating decision.  The Veteran has not presented any argument as to that rating or any scar symptoms, and so the Board will not further address the scar. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Hypertension

The Veteran's hypertension is assigned a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2015).

Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

In a March 2009 VA examination, his blood pressure reading was 120/ 80.

The medical records associated with the Veteran's Social Security Administration records reflect that the Veteran has been treated on a continuing basis by a private provider for multiple complaints and disorders.  During this timeframe, the Veteran's blood pressure has been obtained on numerous occasions and will only be summarized as pertinent to the criteria for a higher rating for hypertension.  These records show his highest systolic reading as 150/98 in January 2015 and his highest diastolic readings as 138/102 in September 2013 and 146/102 in July 2015.

In a June 2015 VA examination, it was noted the Veteran had elevated blood pressure at the time of discharge and did not start on medications until after service.  The examiner noted the Veteran's treatment plan included taking continuous medication for hypertension or systolic hypertension.  Those medications include Norvasc and Lisinopril.  Examination revealed blood pressure readings of 130/80, 130/84, and 140/84.  His average blood pressure reading during the examination was 133/82.  The examiner noted the Veteran's hypertension does not impact his ability to work.   

As the Veteran presently has a 10 percent rating throughout the period on appeal, in order to warrant a higher, 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Based on a review of the evidence, the Veteran does not meet the criteria for a higher rating for hypertension.  Although Veteran has been taking blood pressure medication to control his hypertension, he has not at any time been shown to have a diastolic pressure predominately above 110 or a systolic pressure predominately 200 or above.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, to warrant a rating in excess of 10 percent under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his hypertension is worse than currently rated.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, to the extent that the Veteran asserts that his service-connected hypertension is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and private treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 10 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the rating criteria for the musculoskeletal system and cardiovascular system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shows that the Veteran's right knee disability symptoms of pain, effusion and swelling are contemplated by the schedular criteria measurements specifically identified in Diagnostic Code 5258.  His blood pressure measurements are specifically contemplated by the schedular criteria as well.  There is no indication that the average industrial impairment from the knee disability or heart are in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion or blood pressure readings.  Although the Veteran reported taking some time off due to right knee pain, there is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with employment.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER


Entitlement to a 20 percent rating for a right knee disability is granted. 

Entitlement to a rating in excess of 10 percent for hypertension is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


